Citation Nr: 9906135	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing with tinnitus.

2.  Entitlement to an increased (compensable) rating for 
bilateral otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1948.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1994 
rating decision by the Newark, New Jersey RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the RO.

2.  The veteran's right ear hearing loss is manifested by an 
average pure tone threshold of 38 in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz with speech 
discrimination ability of 94 percent and his left ear hearing 
loss is manifested by an average pure tone threshold of 38 in 
the frequencies of 1,000, 2,000, 3,000, 4,000 Hertz with 
speech discrimination ability of 100 percent on a November 
1997 VA examination.

3.  Tinnitus is not the result of acoustic trauma, head 
injury or concussion.  

4.  There are no clinical findings that the veteran currently 
suffers from chronic suppuration from the ears.


CONCLUSIONS OF LAW

1.  An increased (compensable) evaluation for bilateral 
defective hearing with tinnitus is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 
Table VI, Table VII, Code 6100 (1998).

2.  An increased (compensable) evaluation for bilateral 
otitis media is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.87a, Code 6200 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in June 1948, the RO granted service 
connection for a bilateral ear disability, characterized as 
chronic, suppurative otitis media of the right ear with 
bilateral chronic mastoiditis and normal hearing, and 
assigned a 10 percent evaluation.  In November 1952, the RO 
recharacterized the issue as bilateral suppurative otitis 
media with bilateral conductive deafness, evaluated as 10 
percent disabling.  In June 1965, the veteran's service-
connected bilateral ear disability was reduced to 0 percent 
disabling.  Currently, the veteran's service-connected 
bilateral ear disability is characterized as bilateral otitis 
media, evaluated as 0 percent disabling, and bilateral 
defective hearing with tinnitus, evaluated as 0 percent 
disabling.

A November 1993 VA examination report notes the veteran's 
complaints of frequent draining from the left ear without any 
medical intervention over the course of many years.  In 
addition, the veteran reported difficulty hearing television 
or conversations clearly.  Examination revealed no clinical 
evidence of active disease in the ears.  The examiner noted 
that there was a dry otitis media of the right ear.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
45
LEFT
40
35
20
35
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  
Diagnoses included dry otitis media and bilateral hearing 
loss.

VA outpatient treatment reports dated from 1993 to 1995 note 
that the veteran was seen on several occasions with 
complaints related to his bilateral ear disabilities.  
Specifically, a December 1993 treatment report notes the 
veteran's complaints of chronic discharge, left ear greater 
than right ear, four times a year.  Examination revealed no 
discharge.  Impression was chronic otitis media.  An April 
1994 treatment report notes that the veteran's history of 
chronic ear discharge is related to water exposure in the 
summer months.  A May 1994 treatment report notes the 
veteran's complaints of yellow drainage from the left ear.  
Examination revealed a perforated left tympanic membrane with 
pus.  Diagnosis was left otitis media.  An August 1994 
treatment record notes no discharge from either ear on 
examination.

In a February 1995 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran stated that otitis media "has started 
up again" with "chronic discharge."

A September 1995 VA examination report notes the veteran's 
complaints of difficulty hearing in groups and in noisy 
places; recurrent discharge from the right ear; and episodes 
of recurrent ear pain which are accompanied by hearing loss 
whenever his ear begins to discharge.  It was also reported 
that the veteran had occasional buzzing tinnitus in his ears 
which accompanied his ear discharge .  The tinnitus did not 
interfere with concentration, sleep or communication.  
Examination of the ears revealed normal auricles, ear canals 
and tympanic membranes.  No discharge from the ears was 
noted.  The diagnoses included residual of otitis media, 
inactive, tinnitus by history, bilateral sensorineural 
hearing loss, and no active ear disease.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
50
LEFT
25
30
25
40
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  

VA outpatient treatment records dated from 1995 to 1996 note 
that the veteran was seen with complaints related to his 
bilateral ear disabilities.  Specifically, treatment records 
dated in October 1996 note the veteran was seen for an annual 
examination.  The examiner noted an improvement in 
sensorineural hearing loss thresholds.  The examiner further 
noted that there was no drainage in either ear and that the 
veteran has not had an ear infection for months.

By rating action in September 1996, the RO granted service 
connection for tinnitus as secondary to the service connected 
hearing loss.

A November 1997 VA examination report notes the veteran's 
complaints included bilateral progressive hearing loss and 
periodic tinnitus.  He noted that he has had periodic chronic 
ear drainage.  The veteran reported that he had had bilateral 
periodic tinnitus for many years which occurred a few times 
per week.  It sometimes disturbed his concentration during 
the day, but did not keep him awake at night.  Examination of 
the right ear revealed a clear ear.  Examination of the left 
ear revealed a dry perforation and no tenderness over the 
mastoid.  No active ear disease in either ear was noted.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
40
55
LEFT
30
25
25
45
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 in the left ear.  
Diagnoses included bilateral otitis media, inactive and a dry 
perforation of the left eardrum.

Analysis

Bilateral Defective Hearing

The veteran contends that the RO erred by failing to grant an 
increased (compensable) rating for his service-connected 
bilateral defective hearing.  Initially, the Board finds that 
the veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  That is, he has submitted a 
claim that is plausible-capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990);Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Moreover, it appears that the evidence 
has been fully developed and the RO has complied with its 
duty to assist the veteran in the development of that 
evidence.  However, on the basis of the entire record, the 
Board finds that an increase is not warranted.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Such 
evaluations involve consideration of the level of impairment 
of the veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of the two evaluations should be 
applied, the higher evaluations will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board has carefully considered the veteran's assertions 
that he has problems understanding conversation and is 
entitled to an increased rating; however, the evaluation for 
hearing loss is based on objective testing.  While we note 
his complaints, on the basis of all the examination reports 
obtained by VA, the Board finds that the objective evidence 
is against the assignment an increased rating for hearing 
loss.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of § 4.85 establish eleven auditory acuity levels 
from I to XI.  Tables VI and VII as set forth in 38 C.F.R. 
§ 4.85 are used to calculate the rating to be assigned.  In 
instances where, because of language difficulties, the Chief 
of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa of § 4.85 is to be used to assign a 
rating based on puretone averages.  38 C.F.R. § 4.85(c) 
(1998).

In the veteran's case, audiometric testing conducted in 
November 1993 revealed average thresholds of 29 decibels for 
the right ear and 36 decibels for the left ear.  
Additionally, the veteran had speech discrimination scores of 
96 percent correct in the right ear and 96 percent correct in 
the left ear.  Applying these test results to 38 C.F.R. 
§ 4.85, Table VI, the veteran has numeric designations of I 
for the right ear and I for the left ear.  Application of 
38 C.F.R. § 4.85, Table VII results in the assignment of a 
noncompensable rating for these scores.  

Turning to the more recent-September 1995-test results, the 
Board notes that audiometric testing revealed average 
thresholds of 33 decibels for the right ear and 40 decibels 
for the left ear.  Additionally, the veteran had speech 
discrimination scores of 96 percent correct in the right ear 
and 94 percent correct in the left ear.  Applying these test 
results to 38 C.F.R. § 4.85, Table VI, the veteran has 
numeric designations of I for the right ear and I for the 
left ear.  Application of 38 C.F.R. § 4.85, Table VII results 
in the assignment of a noncompensable rating for these 
scores.  

Turning to the most recent-November 1997-test results, 
audiometric testing revealed average thresholds of 38 
decibels for the right ear and 38 decibels for the left ear.  
Additionally, the veteran had speech discrimination scores of 
94 percent correct in the right ear and 100 percent correct 
in the left ear.  Applying these test results to 38 C.F.R. 
§ 4.85, Table VI, the veteran has numeric designations of I 
for the right ear and I for the left ear.  With application 
of 38 C.F.R. § 4.85, Table VII it is clear that these test 
results do not establish entitlement to a rating in excess of 
the 0 percent evaluation that has been assigned by the RO.  

Finally, it is noted that the grant of service connection for 
hearing loss includes secondary tinnitus.  Consideration has 
been given to assigning a separate rating for the tinnitus.  
In this regard, Diagnostic Code 6260 provides a 10 percent 
rating for tinnitus when persistent as a symptom of head 
injury, concussion or acoustic trauma.  In this case, the 
tinnitus is only occasional and has not been associated with 
a head injury, concussion or acoustic trauma.  In every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31 
(1998)

Bilateral Otitis Media

The veteran contends that the RO erred by failing to grant an 
increased (compensable) rating for his service-connected 
bilateral otitis media.  Initially, the Board finds that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  That is, he has submitted a 
claim that is plausible-capable of substantiation.  Murphy, 
supra, Proscelle, supra.  Moreover, it appears that the 
evidence has been fully developed and the RO has complied 
with its duty to assist the veteran in the development of 
that evidence.  However, on the basis of the entire record, 
the Board finds that an increase is not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Diagnostic Code 6200 provides that otitis media, when 
suppurative and chronic, warrants a 10 percent disability 
rating during the suppurative process.  38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1998).  Otitis media which is diagnosed 
as catarrhal and chronic with be rated based on the veteran's 
loss of hearing.  38 C.F.R. § 4.87a, Diagnostic Code 6201 
(1998).  (In this case, the veteran's hearing has already 
been rated separately.  Therefore, Code 6200 is for 
application.)

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (1998).

A review of the most recent evidence of record does not 
reveal any recent medical evidence that is suggestive of 
active otitis media.  When the veteran was examined for VA 
compensation purposes in September 1995, no discharge from 
the ears and no active ear disease were noted.  When examined 
in October 1996, the veteran reported that he had not 
experienced an ear infection for months.  Examination 
revealed no drainage from the ears.  A November 1997 VA 
examination report reflects that the veteran was diagnosed as 
having inactive bilateral otitis media.  While the Board 
notes that the veteran was seen as recently as 1994 with ear 
discharge, the present level of disability is of primary 
concern.  Francisco, supra.   There is no medical evidence on 
file that shows treatment for active otitis media since 1994.  
Thus, a compensable rating for otitis media under Code 6200 
is not warranted.


ORDER

Entitlement to an increased (compensable) rating for 
bilateral defective hearing is denied.

Entitlement to an increased (compensable) rating for 
bilateral otitis media is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

- 9 -


